Citation Nr: 1702262	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bone cancer of the right foot.  


REPRESENTATION

Appellant (Veteran) represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In August 2015, the Board remanded the issue on appeal for additional development.  The issue is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the January 2016 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

Right foot disability was not incurred during service or within one year of separation, and is not attributable to service.  


CONCLUSION OF LAW

Right foot disability was not incurred in or aggravated by service, and right foot cancer may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claim.  The AOJ satisfied its duty to notify by way of letters to the Veteran dated in February and May 2013.  The AOJ notified the Veteran prior to the rating decision on appeal of the information and evidence needed to substantiate and complete the claim decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, a VA examination report and opinion addressing the claim has been obtained.  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for Right Foot Disability 

The Veteran claims that he incurred right foot cancer as the result of being exposed to environmental hazards such as jet fuel and exhaust during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  However, inasmuch as the Veteran has not asserted that combat service caused the foot disability addressed in this decision, 38 U.S.C.A. § 1154(b) does not apply here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as malignant tumors are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and a January 2016 VA compensation examination report and opinion.  The January 2016 VA report notes that the Veteran has a "history of solitary lesion of Plasmacytoma of the right calcaneum" for which he underwent surgical resection.  However, the evidence indicates that the Veteran did not incur right foot disability during service, did not manifest the disorder within the first year of separation from service, and did not otherwise develop the disorder as the result of service.  

The STRs do not "note" any complaints, diagnoses, or treatment for foot disability, and the September 1954 separation report of medical examination notes the Veteran's feet as normal.  The earliest post-service evidence of foot disability is found in the late 2000s, over 50 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Private and VA medical evidence dated in the late 2000s notes August 2008 diagnosis of foot cancer and subsequent September 2008 resection and reconstruction of the right heel.  These records also indicate that the Veteran had complained of right foot pain for several years before, which would indicate onset of disability at some time in the early 2000s, nearly 50 years following discharge from active service.  Id.  

Thus, no evidence dated between September 1954 and the early 2000s indicates that the Veteran then had chronic right foot disability.  The record does not document the existence of chronic right foot disability during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 50 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity in the right foot, such as the cancerous lesion diagnosed in the late 2000s.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  Indeed, the evidence demonstrates that the Veteran's right foot disability is not due to service.  

Moreover, the preponderance of the evidence addressing the issue of nexus indicates no relationship between service and current right foot disability.  The record contains two statements from physicians addressing this issue.  The first statement addressing the issue of medical nexus is from the Veteran's private physician.  In a March 2013 letter, the physician noted the Veteran's report of being "exposed to jet fuel exhaust on a daily basis" while in the military.  The physician then indicated that "exposure to environmental and exhaust fumes has been linked with an increased risk for developing Multiple Myeloma."  Insofar as this statement is written by the Veteran's treating physician - an oncologist - the statement is of value.  However, on the issue before the Board, it is of limited probative value.  The statement cannot be construed as a statement of probability.  In essence, the statement indicates that it is possible that in-service exposures may relate to later development of cancer.  The physician merely indicates that a medical nexus between cancer and fumes is possible.  Nowhere in the statement is it indicated that a relationship is either likely or probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim). 

By contrast, the second medical opinion is of greater probative value.  In the January 2016 VA examination report, the physician indicated that an examination of the Veteran was unnecessary as the evidence of record was sufficient on which to render an opinion.  The examiner indicated a review of the claims file and detailed the Veteran's medical history.  The examiner then found the Veteran's foot disability likely unrelated to service, and explained that, "even presuming that the veteran was exposed to jet fumes during service and other unknown toxins, it would be very unlikely to have caused his Plasmacytoma after more than 50 years[.]"  The physician explained that, "[m]ost people diagnosed with cancer are at least 65 years old.  Men are slightly more likely to develop this type of malignancy."  Further, the physician stated that risk factors such as age and obesity (he characterized the Veteran as obese) lead to the Veteran's type of cancer.  As this opinion is based on the evidence of record, addresses probability, and is explained, the opinion is persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's opinion as the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim and against the March 2013 letter from his private oncologist.  See Gilbert, supra.  

To review, no evidence of record indicates manifestations during service or within the first year of discharge from service of the Veteran's right foot disability.  Indeed, the preponderance of the evidence establishes that the Veteran did not have chronic pathology during service or within one year of separation.  A chronic disease entity was not "noted" during service and any argument regarding continuity is inconsistent with the normal separation examination report in September 1954.  In short, there is no reliable evidence linking remote post-service onset to service.  Further, as detailed below, the lay assertions of a relationship to service are inconsistent with the record and are not credible.

In assessing the Veteran's service connection claim, the Board has considered the lay assertions of record from the Veteran.  He is competent to report that which he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service caused right foot cancer, the negative medical evidence is more probative and more credible.  And this evidence preponderates against the notion that current foot disability is related to service.  Lay/medical evidence is no more probative than the medical evidence upon which it is based.  Here, we found the positive medical evidence to be unconvincing.  Likewise the lay/medical opinion is equally unconvincing.

Indeed, the lay theory that the Veteran's problem is directly service connected pales into insignificance when compared with the far more probative objective record, and the detailed and persuasive findings by the neutral January 2016 VA examiner.  In weighing the evidence, the Board finds that the negative medical evidence of record is more probative and more credible.  












As the preponderance of the evidence is against the claim to service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right foot disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


